DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on September 30, 2022. 
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-6, 8-9, 11-12, and 14-20 on pages 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. With respect to the art rejections, the applicant’s amendment has overcome the 35 U.S.C. 102(a)(2) rejection. However, upon further search and consideration, the amended claim 1 and 9 and dependent claims are rejected under 35 U.S.C. 103 in view of Feddersen et al. (US 20200062413 A1) and Roberts et al. (US 20160221683 A1). See detailed rejection below. 
Claims 2, 4, 7, 10, and 13 are rejected for the same reasons as stated above and are rejected under 35 U.S.C. 103 in view of Feddersen et al. (US 20200062413 A1), Roberts et al. (US 20160221683 A1), and Wang et al. (US 10501195 B2). See detailed rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5-6, 8-9, 11-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feddersen et al. (US 20200062413 A1) in view of Roberts et al. (US 20160221683 A1). 
Regarding claims 1, 3, 5-6, 8-9, 11-12, 14-20:
With respect to claim 1, Feddersen teaches: 
a plurality of energy sources of an electronic aircraft; (“A hybrid electric aircraft is typically a type of a hybrid aircraft that may integrate and/or combine one or more stored energy systems (e.g., batteries, etc.) with one or more electrical power generation systems (e.g., turbine-driven generators, etc.).” [0012]) 
at least a controller in communication with the plurality of energy sources and the plurality of propulsors, wherein the controller is configured to calculate at least a power demand of each propulsor of the plurality of propulsors for at least a future phase of flight; (“a system controller may, for example, control an operation of a series hybrid powertrain, such as via receiving a signal indicative of a particular input, performing one or more appropriate determinations and/or calculations, and communicating one or more appropriate commands, such as in response to the determinations and/or calculations” [0016], “FIG. 5 is a schematic flow diagram illustrating an implementation of another example process 500 that may be performed, in whole or in part, to facilitate and/or support one or more operations and/or techniques for a system controller capable of controlling operation of a propulsion powertrain for a hybrid electric aircraft” [0069], “…such as to respectively power two electric motors in the same or similar manner. In such a case, system controller 102 may, for example, be capable of controlling operations of two powertrains, such as in the same and/or similar manner.” [0023], “one or more determinations and/or calculations may include, for example, computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split” [0018], “one or more appropriate voltage setpoint values may be modeled and/or determined experimentally and may be stored in a suitable data structure, such as a lookup table or like precalculated data structure stored in a memory associated with or accessible by a system controller.” [0046], “one or more safe operating limits may be represented via one or more appropriate thresholds and/or ranges, such as referenced via one or more parameter values that may be dynamically established and/or pre-defined based, at least in part, on a specific section of a flight (e.g., takeoff, cruise, landing, etc.), element or component, applicable model, etc. In some instances, safe operating limits may be pre-loaded into a system controller…” [0035]) which demonstrates that a power demand for the system can be calculated and then stored in a memory that can be used by the system controller in the future, wherein the at least a controller further comprises a hardware platform that is reconfigurable such that a data path between a plurality of digital circuit elements is modifiable; (“At operation 206, one or more calculations and/or determinations may, for example, be made and/or implemented, such as by a system controller. For example, as seen, here, a switching configuration may, for example, be determined, such as for a power panel. In this context, “switching configuration” refers to a particular arrangement of electrical switches within an electricity distribution device, such as a power panel, for example, so as to route electric power from one or more powertrain inputs to one of more powertrain outputs” [0041]) This shows that the controller comprises a platform that is reconfigurable, for example, the power panel, where the elements are modifiable to change the original path. 
and at least a sensor in communication with the at least a controller; (“one or more signal sample values obtained via one or more applicable sensors or like devices and indicative of current operating parameters of one or more powertrain elements or components… At times, a particular input may comprise, for example, propeller load tables, aircraft altitude, speed, etc., start/shutdown instructions, applicable lookup tables, and/or other suitable data that may be used, in whole or in part, to facilitate and/or support one or more operations and/or techniques for a system controller for a series hybrid powertrain.” [0017]) 
a plurality of propulsors of the electronic aircraft, wherein the plurality of propulsors is powered by the plurality of energy sources; (“powertrain 104 may comprise, for example, a number of elements or components capable of generating, receiving, conditioning, and/or distributing electrical power from one or more electrical energy sources, such as to drive or operate a particular electrical machine that provides mechanical power for an associated propulsion system.” [0022], “a hybrid electric aircraft may comprise, for example, two series hybrid powertrains of the same or similar configuration that may be positioned on the right and left sides of the aircraft, such as to respectively power two electric motors in the same or similar manner.” [0023]) 
Feddersen does not teach, but Roberts teaches wherein at least an energy source of the plurality of energy sources is configured to optimize power produced per unit at an expense of a maximal total specific energy density; (“As mentioned above, forward flight may encompass a majority (e.g., 90%) of a UAV's flight and may be the part of aircraft travel that is most energy efficient. As such, it may be advantageous to optimize the primary power source to provide power at a constant power level during forward flight. Optimization of the constant power level may be predetermined, may be determined prior to takeoff, and/or may be determined prior to operating in forward-flight mode, among other possibilities. The constant power level may be specified in terms of wattage, voltage, or current, among others.” [0126], “Additionally, an auxiliary power source may also be desirable to avoid damage to the primary power source of the UAV. As a result, the constant power level may be optimized based on the capacity of the primary and auxiliary power sources to provide power such that operational longevity of the primary power source is increased. For example, statistical data involving lifetime of a power source based on power utilization over time may be used to optimize the constant power level drawn from the primary power source while the UAV operate at forward-flight mode.” [0128]) This shows that out of the plurality of energy sources, the primary and auxiliary source, an energy source can be configured to optimize the power utilized over time, which is produced per unit, for better usage of the plurality of energy sources. If the flight plan requires a long runtime at moderate load, then the energy sources are optimized for the longer runtime, and the ability to deliver high current loads is not used. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined system to optimize power of an aircraft with Roberts energy optimization because (“it may be advantageous to optimize the primary power source to provide power at a constant power level” See Feddersen [0126] for various more efficient flight plans and “an auxiliary power source may also be desirable to avoid damage to the primary power source of the UAV.” See Feddersen [0128]). 

With respect to claim 9, Feddersen teaches: 
measuring at least an electrical parameter of each energy source of the plurality of energy sources; (“a system controller may determine whether one or more current operating parameters of one or more powertrain elements or components are within predetermined thresholds or limits, such as corresponding to their safe operation” [0020]) 
calculating at least a power-production capability of each energy source of the plurality of energy sources as a function of the at least an electrical parameter; (“one or more determinations and/or calculations may include, for example, computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split. For example, in some instances, a system controller may calculate a voltage setpoint value for a particular generated electrical energy source to implement, such as to meet and/or maintain. As will also be seen, at times, a voltage setpoint value may, for example, be computed as a function of one or more applicable parameters of a generated electrical energy source and associated electrical circuit” [0018]) 
identifying at least a compromised energy source of the plurality of sources; (“At times, one or more determinations and/or calculations may include, for example, identifying one or more powertrain elements or components that may be faulty. For example, a system controller may determine whether one or more current operating parameters of one or more powertrain elements or components are within predetermined thresholds or limits, such as corresponding to their safe operation.” [0020]) 
adjusting at least a power output from the plurality of energy sources to the plurality of propulsors for at least a current phase of flight as a function of the at least a power-production capability of each energy source of the plurality of energy sources and the at least a power demand of each propulsor of the plurality of propulsors; (“One or more determinations and/or calculations may include, for example, computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split. For example, in some instances, a system controller may calculate a voltage setpoint value for a particular generated electrical energy source to implement, such as to meet and/or maintain. As will also be seen, at times, a voltage setpoint value may, for example, be computed as a function of one or more applicable parameters of a generated electrical energy source and associated electrical circuit” [0018]), “one or more determinations and/or calculations may include, for example, computing and/or adjusting one or more output values for a particular load, such as an electric motor, propulsor, etc., so as to achieve desired power.” [0019]) 
calculating, as a function of a plurality of energy sources and a plurality of propulsors, at least a power demand of each propulsor of the plurality of propulsors for at least a future phase of flight, wherein the plurality of propulsors is powered by the a plurality of energy sources; (“one or more determinations and/or calculations may include, for example, computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split. For example, in some instances, a system controller may calculate a voltage setpoint value for a particular generated electrical energy source to implement, such as to meet and/or maintain. As will also be seen, at times, a voltage setpoint value may, for example, be computed as a function of one or more applicable parameters of a generated electrical energy source and associated electrical circuit” [0018], “one or more optimizations and/or improvements may include, for example, more effectively and/or more efficiently implementing a “power split,” such as to facilitate and/or support particular power demands” [0015], “…such as to respectively power two electric motors in the same or similar manner. In such a case, system controller 102 may, for example, be capable of controlling operations of two powertrains, such as in the same and/or similar manner.” [0023]) 
Feddersen does not teach, but Roberts teaches: 
wherein at least an energy source of the plurality of energy sources is configured to optimize power produced per unit at an expense of a maximal total specific energy density; (“As mentioned above, forward flight may encompass a majority (e.g., 90%) of a UAV's flight and may be the part of aircraft travel that is most energy efficient. As such, it may be advantageous to optimize the primary power source to provide power at a constant power level during forward flight. Optimization of the constant power level may be predetermined, may be determined prior to takeoff, and/or may be determined prior to operating in forward-flight mode, among other possibilities. The constant power level may be specified in terms of wattage, voltage, or current, among others.” [0126], “Additionally, an auxiliary power source may also be desirable to avoid damage to the primary power source of the UAV. As a result, the constant power level may be optimized based on the capacity of the primary and auxiliary power sources to provide power such that operational longevity of the primary power source is increased. For example, statistical data involving lifetime of a power source based on power utilization over time may be used to optimize the constant power level drawn from the primary power source while the UAV operate at forward-flight mode.” [0128]) This shows that out of the plurality of energy sources, the primary and auxiliary source, an energy source can be configured to optimize the power utilized over time, which is produced per unit, for better usage of the plurality of energy sources. If the flight plan requires a long runtime at moderate load, then the energy sources are optimized for the longer runtime, and the ability to deliver high current loads is not used. 
reassessing a flight plan to match the at least a power-production capability of each energy source of the plurality of energy sources; (“optimization may be based upon a model of the UAV and a simulation of the flight mission. In some cases, the simulation may be performed during the UAV's flight in order to update a power use plan for emergency conditions, such as a change in wind. For example, a simulated flight with optimal power usage may be planned at takeoff. However, during flight, an issue with the vehicle hardware (e.g., damage or trim errors) or an environmental change (e.g., a change in altitude density or wind direction/speed) may lead to a change of the optimal power usage. As such, model predictive control may allow for continuously updating the power use plan to deal with unexpected issues. More specifically, the simulation may use models of the flight vehicle (e.g., UAV) and models of the power systems (e.g., including power source lifetimes). For example, a characterization of the variance of a power sources lifetime and capacity may allow both an optimization of expected lifetime and a confidence number (e.g., 95%) to be computed, thereby improving reliability by avoiding cases where sources may be over-taxed or completely drained. As a result, the probability of an auxiliary source failing during a flight may be computed and minimized.” [0130-131]) This shows that the flight plan can be reassessed during a mission depending on the power production capability of the plurality of energy sources so the flight plan can take appropriate action and optimize how the energy sources are being utilized. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined system to optimize power of an aircraft with Roberts energy optimization because (“it may be advantageous to optimize the primary power source to provide power at a constant power level” See Feddersen [0126] for various more efficient flight plans and “an auxiliary power source may also be desirable to avoid damage to the primary power source of the UAV.” See Feddersen [0128]). 

With respect to claims 3 and 12, Feddersen and Roberts, shown in the rejection above, discloses the limitations of claims 1 and 9. Feddersen and Roberts teaches a system to optimize power of an aircraft of claims 1 and 9. Feddersen further teaches: 
at least an energy source of the plurality of energy sources further comprises at least a cell; (““series hybrid powertrain” refers to a system of components or elements capable of generating, receiving, conditioning, and/or distributing electrical power from one or more electrical energy sources in order to drive or operate a particular electrical machine that provides mechanical power for an associated propulsion system.” [0012], “a generated electrical energy source may comprise, for example, an electrical generator (e.g., turbine-driven, etc.), and a stored electrical energy source may comprise, for example, a battery.” [0013])

With respect to claim 5, Feddersen and Roberts, shown in the rejection above, discloses the limitations of claim 1. Feddersen and Roberts teaches a system to optimize power of an aircraft of claim 1. Feddersen further teaches: 
measure at least an electrical parameter of each energy source of the plurality of energy sources; (“one or more signal sample values obtained via one or more applicable sensors or like devices and indicative of current operating parameters of one or more powertrain elements or components (e.g., voltage, current, temperature, torque, speed, etc.)” [0017], “a voltage setpoint value may, for example, be computed as a function of one or more applicable parameters of a generated electrical energy source and associated electrical circuit (e.g., resistances, voltages, load power, generator power, etc.)” [0018]) 
calculate at least a power-production capability of each energy source of the plurality of energy sources as a function of the at least an electrical parameter; (“computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split. For example, in some instances, a system controller may calculate a voltage setpoint value for a particular generated electrical energy source to implement, such as to meet and/or maintain. As will also be seen, at times, a voltage setpoint value may, for example, be computed as a function of one or more applicable parameters of a generated electrical energy source and associated electrical circuit (e.g., resistances, voltages, load power, generator power, etc.).” [0018]) 

With respect to claim 6 and 15, Feddersen and Roberts, shown in the rejection above, discloses the limitations of claims 1 and 9. Feddersen and Roberts teaches a system to optimize power of an aircraft of claims 1 and 9. Feddersen further teaches: 
identify at least a compromised energy source of the plurality of energy sources, wherein the at least a compromised energy source does not meet at least a threshold; (“At times, one or more determinations and/or calculations may include, for example, identifying one or more powertrain elements or components that may be faulty. For example, a system controller may determine whether one or more current operating parameters of one or more powertrain elements or components are within predetermined thresholds or limits, such as corresponding to their safe operation.” [0020]) 
adjust at least a power output from the plurality of energy sources to the plurality of propulsors for at least a current phase of flight as a function of at least a power-production capability of each energy source of the plurality of energy sources and the at least a power demand of each propulsor of the plurality of propulsors for the at least a future phase of flight; (“One or more determinations and/or calculations may include, for example, computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split.” [0018], “one or more determinations and/or calculations may include, for example, computing and/or adjusting one or more output values for a particular load, such as an electric motor, propulsor, etc., so as to achieve desired power.” [0019]) “one or more appropriate voltage setpoint values may be modeled and/or determined experimentally and may be stored in a suitable data structure, such as a lookup table or like precalculated data structure stored in a memory associated with or accessible by a system controller.” [0046], “one or more safe operating limits may be represented via one or more appropriate thresholds and/or ranges, such as referenced via one or more parameter values that may be dynamically established and/or pre-defined based, at least in part, on a specific section of a flight (e.g., takeoff, cruise, landing, etc.), element or component, applicable model, etc. In some instances, safe operating limits may be pre-loaded into a system controller, such as to be stored as one or more digital signals and/or states in a memory associated with (e.g., part of, etc.) and/or accessible (e.g., via a bus, etc.) by the system controller, for example...” [0035]) which demonstrates that a power demand for the system can be calculated and then stored in a memory that can be used by the system controller in the future. 

With respect to claim 8, Feddersen and Roberts, shown in the rejection above, discloses the limitations of claim 1. Feddersen and Roberts teaches a system to optimize power of an aircraft of claim 1. Feddersen further teaches: 
the at least a sensor further comprises a geospatial sensor; (“may include a physical and/or a virtual keyboard, mass storage, one or more accelerometers, one or more gyroscopes, global positioning system (GPS) and/or other location-identifying type capability…” [0093]) 

With respect to claim 20, Feddersen and Roberts, shown in the rejection above, discloses the limitations of claim 1. Feddersen and Roberts teaches a system to optimize power of an aircraft of claim 1. Feddersen further teaches: 
reducing the at least a power output to the at least a compromised energy source; (“having identified one or more faulty elements or components, a system controller may, for example, reduce or limit a performance capability of such elements or components (and may inform an aircraft management or like system) in a suitable manner or, optionally or alternatively, may isolate such elements or components completely. For example, a particular element or component of a powertrain may be isolated via a command by a system controller to an applicable power panel” [0039]
increasing the at least a power output to at least an energy source of the plurality of energy sources not including the at least a compromised energy source; (“a power split and/or a generator voltage setpoint may, for example, be calculated and/or implemented… if a charging state of a particular stored electrical energy source is low, for example, such as determined via one or more communications discussed above, then a power split may be calculated to favor a generated electrical energy source outputting more power (or all power) than the stored electrical energy source” [0042]) 

With respect to claim 11, Feddersen and Roberts, shown in the rejection above, discloses the limitations of claim 9. Feddersen and Roberts teaches a system to optimize power of an aircraft of claim 9. Feddersen further teaches: 
measuring the at least an electrical parameter further comprises detecting a change in the at least an electrical parameter; (“one or more signal sample values obtained via one or more applicable sensors or like devices and indicative of current operating parameters of one or more powertrain elements or components (e.g., voltage, current, temperature, torque, speed, etc.)” [0017], “controller 122 may also be capable of detecting operating parameters, conditions, faults, etc. of electrical switches, conductive paths, etc. of power panel 114.” [0026]) 

With respect to claim 14, Feddersen and Roberts, shown in the rejection above, discloses the limitations of claim 9. Feddersen and Roberts teaches a system to optimize power of an aircraft of claim 9. Feddersen further teaches: 
identifying the at least a compromised energy source is performed as a function of the at least an electrical parameter; (“identifying one or more powertrain elements or components that may be faulty. For example, a system controller may determine whether one or more current operating parameters of one or more powertrain elements or components are within predetermined thresholds or limits, such as corresponding to their safe operation.” [0020], “computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split. For example, in some instances, a system controller may calculate a voltage setpoint value for a particular generated electrical energy source to implement, such as to meet and/or maintain. As will also be seen, at times, a voltage setpoint value may, for example, be computed as a function of one or more applicable parameters of a generated electrical energy source and associated electrical circuit” [0018]

With respect to claim 16, Feddersen and Roberts, shown in the rejection above, discloses the limitations of claim 9. Feddersen and Roberts teaches a system to optimize power of an aircraft of claim 9. Feddersen further teaches: 
determining a minimum power demand needed for the at least a future phase of flight; (“determine whether one or more current operating parameters of one or more powertrain elements or components are within predetermined thresholds or limits, such as corresponding to their safe operation.” [0020], “one or more safe operating limits may be represented via one or more appropriate thresholds and/or ranges, such as referenced via one or more parameter values that may be dynamically established and/or pre-defined based, at least in part, on a specific section of a flight (e.g., takeoff, cruise, landing, etc.), element or component, applicable model, etc.” [0035], “one or more appropriate voltage setpoint values may be modeled and/or determined experimentally and may be stored in a suitable data structure, such as a lookup table or like precalculated data structure stored in a memory associated with or accessible by a system controller.” [0046]) which demonstrates that a power demand for the system can be calculated and then stored in a memory that can be used by the system controller in the future.
calculating an aggregate power-production capability of the plurality of energy sources as a function of the power-production capability of each energy source of the plurality of energy sources; (“one or more determinations and/or calculations may include, for example, computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split. For example, in some instances, a system controller may calculate a voltage setpoint value for a particular generated electrical energy source to implement, such as to meet and/or maintain. As will also be seen, at times, a voltage setpoint value may, for example, be computed as a function of one or more applicable parameters of a generated electrical energy source and associated electrical circuit” [0018], “a power split and/or a generator voltage setpoint may, for example, be calculated and/or implemented. As was indicated, a power split may be descriptive of a balance or allocation of electric power between a plurality of power generation sources” [0042]) 
determining whether the aggregate power-production capability is sufficient for the minimum power demand; (“a power split and/or a generator voltage setpoint may, for example, be calculated and/or implemented. As was indicated, a power split may be descriptive of a balance or allocation of electric power between a plurality of power generation sources” [0042], “an aircraft management system may communicate a command indicating a desired power split for a system controller to implement, such as represented via a particular numerical reference, as discussed above. Such a reference may, for example, be based, at least in part, on power demand accounting for a specific section of a flight (e.g., takeoff, cruise, landing, etc.), one or more operating parameters or elements of a powertrain, determined safe operating limits, presence of one or more faulty elements or components, or the like” [0043])

With respect to claim 17, Feddersen and Roberts, shown in the rejection above, discloses the limitations of claim 9. Feddersen and Roberts teaches a system to optimize power of an aircraft of claim 9. Feddersen further teaches: 
determining that a minimum power demand exceeds an aggregate power demand; (“system controller 102 may compute one or more values so as to achieve a desired proportion of power delivery between stored electrical energy source 118 and generated electrical energy source 108. System controller 102 may also compute one or more values to achieve a desired amount of power consumption by electric motor 106, for example. In addition, system controller 102 may, for example, make one or more determinations with respect to health of one or more elements or components of powertrain 104 and/or their operating capability” [0032], “a system controller may, for example, utilize such knowledge to make one or more assessments and/or determinations regarding exceeding a performance capability of a particular element or component.” [0040]) 
recalculating the at least a future phase of flight, wherein recalculating ensures there is adequate power for the at least a future phase of flight; (“determine whether a current switching configuration (e.g., position of controllable switches, etc.) of a power panel comprises a preferred switching configuration. In this context, “preferred switching configuration” refers to a switching configuration suitable and/or sufficient to achieve desired powertrain performance. For example, a preferred switching configuration may be implemented to achieve a desired thrust, improve and/or remedy performance or operation of one or more elements or components of a powertrain, aircraft management system, or the like. To illustrate, a system controller may, for example, determine whether a current switching configuration comprises a preferred switching configuration, such as isolates a faulty element or component of a powertrain, routes electric power in accordance with a commanded power split, or the like.” [0041])

With respect to claim 18, Feddersen and Roberts, shown in the rejection above, discloses the limitations of claim 9. Feddersen and Roberts teaches a system to optimize power of an aircraft of claim 9. Feddersen further teaches: 
adjusting the at least a power output from the plurality of energy sources to the plurality of propulsors further comprises reducing the at least a power output to at least an aircraft component; (“computing and/or adjusting one or more output values for a generated electrical energy source, such as for purposes of implementing a desired power split.” [0018], “computing and/or adjusting one or more output values for a particular load, such as an electric motor, propulsor, etc., so as to achieve desired power.” [0019], “a system controller may determine whether one or more current operating parameters of one or more powertrain elements or components are within predetermined thresholds or limits, such as corresponding to their safe operation. In some instances, based, at least in part, on such a determination, a system controller may, for example, reduce an operating capability of a particular element or component of a powertrain or, optionally or alternatively, may isolate such an element or component completely”) [0020] 

With respect to claim 19, Feddersen and Roberts, shown in the rejection above, discloses the limitations of claim 18. Feddersen and Roberts teaches a system to optimize power of an aircraft of claim 18. Feddersen further teaches: 
reducing the at least a power output to at least an aircraft component further comprises identifying at least an aircraft component capable of function at a reduced power level; (“one or more sub-system-level controllers may be capable of comparing one or more current operating parameters of interest with one or more applicable thresholds to determine whether a particular element or component of interest is within its safe operating envelope,” [0037], “In some instances, a system controller may also force a particular element or component of a powertrain to exceed its performance capability, such as via communicating a command to operate (e.g. temporarily, etc.) outside of its safe operating limits… a system controller may be provided with knowledge of component failure statistics, flight durations, element performance models, etc.… a system controller may, for example, utilize such knowledge to make one or more assessments and/or determinations regarding exceeding a performance capability of a particular element or component.” [0040]) 

Claims 2, 4, 7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feddersen et al. (US 20200062413 A1) in view of Roberts et al. (US 20160221683 A1) and Wang et al. (US 10501195 B2).
Regarding claims 2, 4, 7, 10, and 13: 
With respect to claims 2 and 10, Feddersen and Roberts, shown in the rejection above, discloses the limitations of claims 1 and 9. Feddersen and Roberts teaches a system to optimize power of an aircraft of claims 1 and 9. Feddersen and Roberts doesn’t teach but Wang teaches: 
the electronic aircraft further comprises a vertical takeoff and landing aircraft; (“In some embodiments, the propulsion mechanisms 1906 can enable the movable object 1900 to take off vertically from a surface or land vertically on a surface without requiring any horizontal movement of the movable object 1900 (e.g., without traveling down a runway).” (column 39, lines 3-8)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Feddersen’s system to optimize power of an aircraft and Robert’s energy optimization with Wang’s UAV capabilities to (“improve performance and increase flight time of the vehicle” See Wang (column 1, lines 34-35)). 

With respect to claims 4 and 13, Feddersen and Roberts, shown in the rejection above, discloses the limitations of claims 3 and 12. Feddersen and Roberts teaches a system to optimize power of an aircraft of claims 3 and 12. Feddersen further teaches: 
a chemoelectrical cell; a battery cell; (“One or more appropriate battery electrochemical models of voltage as functions of lifecycle, output current accumulation, resistance and temperature” [0050]) 
Feddersen and Roberts doesn’t teach but Wang teaches: 
a photoelectric cell; (“an aerial vehicle may use a solar cell as an energy source” (column 2, lines 29-30))
a fuel cell; (“the lithium-ion battery in an aerial vehicle may be replaced by a fuel cell to increase the flight time of the vehicle.” (column 2, lines 13-15)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Feddersen’s system to optimize power of an aircraft and Robert’s energy optimization with Wang’s energy sources because (“The combination of the energy sources can improve the performance of the aerial vehicle, which enables the aerial vehicle to perform certain high-power maneuvers… The service life and reliability of the hybrid power system can also be improved by using different energy sources in combination” See Wang (column 2, lines 64 – column 3, lines 6)). 

With respect to claim 7, Feddersen and Roberts, shown in the rejection above, discloses the limitations of claim 1. Feddersen and Roberts teaches a system to optimize power of an aircraft of claim 1. Feddersen and Roberts doesn’t teach but Wang teaches: 
the at least a sensor further comprises an environmental sensor; (“Alternatively, the sensing system 1908 can be used to provide data regarding the environment surrounding the movable object, such as weather conditions, proximity to potential obstacles, location of geographical features, location of manmade structures, and the like.” (column 39, lines 38-43)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Feddersen’s system to optimize power of an aircraft and Robert’s energy optimization with Wang’s sensor to (“improve performance and increase flight time of the vehicle” See Wang (column 1, lines 34-35)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662               

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662